 S.Q.I. ROOFINGS.Q.I. Roofing, Inc. and Local 54 of the UnitedSlate, Tile and Composition Roofers, Damp andWaterproof Workers Association, AFL-CIO.Case 19-CA-1485528 June 1984DECISION AND ORDERBY MEMBERS ZIMMERMAN, HUNTER, ANDDENNISOn 3 June 1983 Administrative Law Judge Earl-dean V.S. Robbins issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General Counsel filed a brief in sup-port of the judge's decision.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions, as modified, and to adopt the Order asmodified and set forth in full below.We agree with the judge's findings that the Re-spondent violated Section 8(a)(3) and (1) of the Actby discharging employees Boyd, Campbell, Fogafa,and Tacardon because they are union members andbecause they protested the Respondent's stated in-tention not to pay the contractually required wagerate for weekend work.2In addition, we affirm thejudge's findings that the Respondent violated Sec-tion 8(a)(5) and (1) of the Act by failing to notifythe Union about the scheduling of weekend work,and by bypassing the Union and dealing directlywith employees regarding weekend work.3i The Respondent has excepted to some of the judge's credibility find-ings. The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect. Standard DryWall Products, 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951).We have carefully examined the record and find no basis for reversingthe findings.a We find it unnecessary to rely on the judge's alternative rationale infn. 18 for finding a violation based on an assumption the employeeswalked off the job, rather than being ordered off by the Respondent.3 We agree with the judge's refusal to defer the failure to notify issueto the parties' grievance and arbitration machinery. The judge relied, inpart, on General American Transportation Corp., 228 NLRB 808 (1977),which the Board recently overruled in United Technologies Corp., 268NLRB 557 (1984). Nevertheless, we find that the interests of orderly pro-cedure and fairness to all parties were best served by declining to deferthe notification issue. We note that that issue is related to the other com-plaint allegations which the Respondent has not asked be deferred underCollyer Insulated Wire, 192 NLRB 837 (1971). In view of the close inter-relationship of the failure to notify allegation to the other complaint alle-gations, which we necessarily must determine, there is no compellingreason for deferring one aspect of the dispute to the grievance-arbitrationmachinery. George Koch Song Inc, 199 NLRB 166 (1972). Member Zim-merman would not defer, in any event, for the reasons stated by thejudge.271 NLRB No. 3We find, however, that the judge erred in con-cluding that the Respondent unlawfully refused topay the contractual weekend wage rate. It is undis-puted that, despite the Respondent's plan to paystraight time for the weekend work at issue, theRespondent in fact paid the proper double timerate to the employees for their 4 hours of work onSaturday, 31 July 1982. Accordingly, there is nobasis for finding that the Respondent did notadhere to the contractual wage rate for weekendwork, and we will dismiss that allegation of thecomplaint.ORDER4The National Labor Relations Board orders thatthe Respondent, S.Q.I. Roofing, Inc., Seattle,Washington, its officers, agents, successors, and as-signs, shall1. Cease and desist from(a) Dealing directly with its employees in dero-gation of the Union's status as exclusive collective-bargaining representative of the employees in thefollowing appropriate unit:All journeymen roofers, apprentices, and pre-apprentices employed by Employer-membersof the Association in the counties of Clallam,Jefferson, King, Kitsap, Mason and Snoho-mish, Washington, excluding office clericalemployees, guards and supervisors as definedin the Act.(b) Refusing to abide by the contractual provi-sions that the Union be notified with regard to thescheduling of work on Saturday and Sunday.(c) Discharging or otherwise discriminatingagainst employees because the Union demands thatit pay them the weekend wage rates required bythe collective-bargaining agreement or because oftheir other protected concerted activities.(d) In any like or related manner interferingwith, restraining, or coercing employees in the ex-ercise of the rights guaranteed them by Section 7of the Act.2. Take the following affirmative action neces-sary to effectuate the policies of the Act.(a) Pursuant to contractual obligation, notify theUnion of the scheduling of work on Saturday andSunday and, on request, bargain with the Union asthe exclusive representative of the employees in theI The four unlawfully discharged employees were offered uncondition-al reinstatement about 16 August 1982. Accordingly, we eliminate the re-instatement remedy from the Order. Further, we correct the judge'somission of the unit description from the Order, and we modify the af-firmative section of the Order to require compliance with, and bargainingabout, the specific contractual provisions concerning weekend work. Wetherefore substitute a new Order and notice for that recommended by thejudge.1 DECISIONS OF NATIONAL LABOR RELATIONS BOARDunit described above regarding the scheduling ofweekend work.(b) Make Philo Boyd, William Campbell, JosephFogafa, and Clifford Tacardon whole for any lossof earnings and other benefits suffered as a result ofthe discrimination against them, in the manner setforth in the remedy section of the decision.(c) Remove from its files any reference to theunlawful discharges and notify the employees inwriting that this has been done and that the dis-charges will not be used against them in any way.(d) Preserve and, on request, make available tothe Board or its agents for examination and copy-ing, all payroll records, social security paymentrecords, timecards, personnel records and reports,and all other records necessary to analyze theamount of backpay due under the terms of thisOrder.(e) Post at its facility in Seattle, Washington,copies of the attached notice marked "Appendix."5Copies of the notice, on forms provided by the Re-gional Director for Region 19, after being signedby the Respondent's authorized representative,shall be posted by the Respondent immediatelyupon receipt and maintained for 60 consecutivedays in conspicuous places including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by the Respondentto ensure that the notices are not altered, defaced,or covered by any other material.(f) Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondent has taken to comply.s If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the notice reading "Posted by Order of the Na-tional Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the Nation-al Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this notice.Section 7 of the Act gives employees theserights.To organizeTo form, join, or assist any unionTo bargain collectively through representa-tives of their own choiceTo act together for other mutual aid or pro-tectionTo choose not to engage in any of theseprotected concerted activities.WE WILL NOT deal directly with our employeesin derogation of the status of Local 54 of theUnited Slate, Tile and Composition Roofers, Dampand Waterproof Workers Association, AFL-CIO,as the exclusive collective-bargaining representativeof our employees in the bargaining unit:All journeymen roofers, apprentices, and pre-apprentices employed by Employer-membersof the Association in the counties of Clallam,Jefferson, King, Kitsap, Mason and Snoho-mish, Washington, excluding office clericalemployees, guards and supervisors as definedin the Act.WE WILL NOT refuse to abide by the contractualprovisions that the Union be notified with regardto the scheduling of work on Saturday andSunday.WE WILL NOT discharge or otherwise discrimi-nate against any of you because the Union demandsthat we pay you the weekend wage rates requiredby the collective-bargaining agreement or becauseof your other protected concerted activities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce you in the exer-cise of the rights guaranteed you by Section 7 ofthe Act.WE WILL, pursuant to contractual obligation,notify the Union of the scheduling of work on Sat-urday and Sunday and, on request, bargain withthe Union as the exclusive representative of theemployees in the unit described above regardingthe scheduling of weekend work.WE WILL make Philo Boyd, William Campbell,Joseph Fogafa, and Clifford Tacardon whole forany loss of earnings and other benefits suffered as aresult of our discrimination against them, less anynet interim earnings, plus interest.WE WILL notify each of them that we have re-moved from our files any reference to his dis-charge and that the discharge will not be usedagainst him in any way.S.Q.I. ROOFING, INC.DECISIONSTATEMENT OF THE CASEEARLDEAN V.S. ROBBINS, Administrative Law Judge.This matter was heard before me in Seattle, Washingtion,on February 15, 1983. The charge was filed by Local 54of the United Slate, Tile and Composition Roofers,2 S.Q.I. ROOFINGDamp and Waterproof Workers Association, AFL-CIO(the Union) and was served on S.Q.I. Roofing, Inc. (Re-spondent) on August 2, 1982. The second amended com-plaint, which issued on January 24, 1983, alleges that Re-spondent violated Section 8(a)(l), (3), and (5) of the Na-tional Labor Relations Act (the Act). The basic issuesherein are:I. Whether Respondent unlawfully refused to bargainby bypassing the Union and directly soliciting employeesto agree to a change in their work schedule and by fail-ing to follow the contractual procedure for changing thework schedule and refusing to adhere to the contractualwage rates.2. Whether Respondent ordered certain employees offthe job and subsequently laid them off because they pro-tested said unlawful refusal to bargain.Upon the entire record, including my observation ofthe demeanor of the witnesses, and after due consider-ation of the briefs filed by the parties, I make the follow-ingFINDINGS OF FACTI. JURISDICTIONAt all times material herein, Respondent has been, andis now, an employer-member of the Roofing ContractorsAssociation (the Association) an organization composedof employers engaged in roofing construction, whichexists for the purpose, inter alia, of representing its em-ployer-members in negotiating and administering collec-tive-bargaining agreements with various labor organiza-tions including the Union. During the 12-month periodpreceding the issuance of the complaint herein, whichperiod is representative of all times material herein, theAssociation, in the course and conduct of its business op-erations, had gross sales of goods and services valued inexcess of $500,000, and purchased and caused to betransferred and delivered to its facilities within the Stateof Washington goods and materials valued in excess of$50,000 directly from sources outside said State or fromsuppliers within said State which in turn obtained suchgoods and materials directly from sources outside saidState.The complaint alleges, Respondent admits, and I findthat Respondent is now, and at all times material hereinhas been, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. LABOR ORGANIZATIONThe complaint alleges, Respondent admits, and I findthat the Union is now, and has been at all times materialherein, a labor organization within the meaning of Sec-tion 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. FactsRespondent's employees are covered by a collective-bargaining agreement between the Association and theUnion effective, by its terms, from June 1, 1981, to May31, 1985, which provides, inter alia:ARTICLE IVWORKDAYSection A Eight (8) hours labor shall constitute aday's work between the hours of 8:00 a.m. and 4:30p.m., Monday through Friday, except where thereis a mutual agreement between the Local Union andthe shop to work other hours.Section B All work performed before 8:00 a.m. orafter 4:30 p.m. shall be considered overtime. Thefirst two (2) hours of overtime shall be compensatedfor at the time-and-a-half rate of pay. Additionalovertime shall be compensated for at the double-time rate of pay. All work performed on Saturday,Sunday or Holidays shall be compensated for at thedouble-time rate of pay.Section C The Employer agrees to notify the Unionby telephone no later than 4:00 p.m. Friday or theday before a Holiday of any work intended to bedone Saturday, Sunday or on a Holiday. In case ofan emergency to preserve life or property occurringafter 2:00 p.m., the Union shall be notified immedi-ately.It is undisputed that Respondent had a contract to re-roof a psychiatric clinic which required the work to bedone solely on weekends. It is also undisputed that thefive employees in Respondent's employ at the time werenotified of this weekend work requirement. It is furtherundisputed that Respondent sought the agreement of theemployees' to work on Saturday and Sunday and to takeoff either Thursday and Friday or Monday and Tuesday;and that Respondent did not notify the Union of itsintent to work on the weekend of July 31. According toKotson, this was simply an oversight on his part. Ac-cording to Kotson, it was only after he submitted his bidfor the clinic job that the customer stipulated that thejob had to be done on Saturday and Sunday so as toavoid disturbing the patients. The client requested thatthe work be performed on weekends at the bid price.However, when computing the bid price, Kotson hadnot taken into consideration penalty pay so he told theclient he would have to discuss it with the employeesand see if it could be done, which he did immediatelythereafter. There is some dispute as to whether Kotsonspecifically informed the employees they would be com-pensated for this weekend work at a straight-time rate.However, it is clear that in seeking their agreement,Kotson contemplated straight-time pay and that most ofthe employees understood this2since in the past theyhad worked for Respondent on weekends for straight-time pay to make up for days lost during the week.The employees did agree to work on the weekend andreported for work, as agreed, on Saturday, July 31,1982.3About 11 a.m. that day, upon observing Respond-Kotson or Gette spoke to some of the employees directly. Other em-ployees learned of the situation from fellow employees.2 Campbell testified that he was unsure as to whether they would bepaid at the straight-time rate or the double-time rate.3 Unless otherwise indicated, all dates herein are in 1982.3 DECISIONS OF NATIONAL LABOR RELATIONS BOARDent's equipment at the clinic, Union Business Representa-tive Brian Doherty stopped and approached the jobsite.Herbert Gette, Respondent's superintendent, leaned overthe edge of the roof and greeted Doherty. According toDoherty, he asked Gette if it was not an expensive dayto be working. Gette said, "If you are referring to theovertime, you have to contact the owner." Doherty sug-gested that because Gette had been identified as one ofthe owners,4he expected that Gette could reply to thequestion. Gette then walked over to the person workingon the kettle, John Hill, who was not a member of theUnion5and had not been referred to perform roofingwork for Respondent in accordance with the referralprocedure of the collective-bargaining agreement. Do-herty gave Hill a referral slip since he was performingunit work.6Gette and Hill testified in agreement withDoherty that he first approached Gette and then he ap-proached Hill regarding a dispatch slip. Gette also agreesthat when Doherty approached him, Doherty made acomment to the effect that it was expensive to work onSaturday. However, Gette testified that not only did hesuggest that Doherty discuss the matter with Respond-ent's owner Jerry Kotson, he also told Doherty that thiswas neither the time nor the place to discuss anything,that the matter should be discussed with Kotson onMonday.It is undisputed that following this conversation, Gettetold the employees working on the roof that Dohertywas at the jobsite. According to employee WilliamCampbell, Gette asked him who called Doherty; towhich Campbell replied, "I didn't call him or I wouldn'tbe here." According to employee Clifford C. Tacardon,upon noticing that Gette was stomping around and ap-peared angry, he asked, "What did we do wrong now?"Gette replied, "Your union representative is here," andthen went over and kicked a unit in a corner of the roof.Gette does not deny Tacardon's testimony in this regard.However, he did testify that when he mentioned thatDoherty was on the jobsite, one of the employees askedwho called Doherty and another employee replied,"We're all here, none of us called him." At the time,Campbell, Tacardon, and employee Joe Fogafa wereworking on the roof along with Gette.After speaking with Hill, Doherty went up on theroof. According to him, he immediately approachedGette and Gette said, "If you are here to stop us fromworking, you should be more concerned about the non-union shops that are doing work and paying less and wecan't afford to pay the penalty pay as provided in thecontract and we're not going to pay the penalty pay asprovided in the contract." Doherty said the contract hadbeen signed by the Employer, therefore it was expectedthat the penalty pay should be paid to employees whoworked on Saturday.7At this point, Gette told the em-4 Gette owns one share of stock in Respondent.5 The collective-bargaining agreement contains a union-security provi-sion. All of Respondent's employees had been in Respondent's employ inexcess of the period set forth in the union-security clause.6 Apparently Hill also does work for Respondent which is not coveredby the collective-bargaining agreement.7 All of the employees working on the roof at that time had been re-ferred by the Union.ployees that they were to finish sweeping up the materialin the far corner of the roof where they were working,get their tools, and leave the job. After Gette made thisstatement, Doherty walked over to where the employeeswere working and told them, "He says you are not get-ting paid overtime." Doherty then left the roof. Dohertydenies that he told the employees to leave the job.Campbell corroborates Doherty's testimony that hefirst talked to Gette. Tacardon testified that Doherty andGette did have a conversation but he does not recallwhether Doherty spoke to Gette first, and did not heartheir conversation. According to Campbell, he heard aportion of the conversation. Specifically, he heard Do-herty ask Gette if he was paying double time for theweekend work. Gette said, no, he was not going to. Hesaid he barely made enough money to pay straight timeand further said, "If you think I'm going to pay doubletime, you can take these men off the roof or I'll sendthem home myself." Gette then came over to Campbell,told him to get the roof cleaned up and make sure thekettle was full and head back to the shop.Tacardon testified that Doherty spoke to the employ-ees individually.8According to him, when Dohertycame over to him, Doherty said they were not gettingovertime or penalty pay for working on a Saturday. Atthis point, Gette said Respondent did not make enoughmoney or there were not enough jobs to be able to paydouble time, that the jobs were too hard to get but, ifthey wanted to go with the Union, they could leave thejob and he could finish it himself. By this, Tacardon un-derstood Gette to mean that he was going to finish thejob himself, he did not intend to pay double time, so theemployees could just leave. Campbell testified that hedoes not recall Gette saying to the employees, "Takeyour clothes and your tools if you're leaving." He doesrecall Gette telling him to get the roof cleaned up, makesure the kettle was full, and head back to the shop. He isnot sure if Doherty was still on the roof at that time. Ta-cardon testified that Gette asked Doherty if it was allright if they finished up what had been torn or cleaned itup so they could get it sealed. Doherty said, yes. So theemployees remained and cleaned up the roof so thatGette and Hill could cover it.Gette testified that about 5 minutes after he told theemployees Doherty was on the jobsite, Doherty came upon the roof and immediately went over and talked to thethree employees prior to having any conversation withGette. Doherty then came over to Gette and said themen were working in violation of the working agree-ment, they were working for straight time, not doubletime, and Respondent had not reported to the Union thatthey would be working Saturday. Gette agreed that Re-spondent had not done so, and explained that Respond-ent had made an agreement that the crew would be offThursday and Friday and work Saturday and Sunday.Doherty said, "it's illegal, you're violating the contract."Doherty then returned to the crew about 60 or 70 feet8 Campbell testified that Doherty did not approach him.4 S.Q.I. ROOFINGaway and had a conversation with them which Gette didnot overhear.After about 5 minutes, according to Gette, Dohertyapproached him again and said the crew was working il-legally in violation of the collective-bargaining agree-ment and they were leaving. Gette again said the agree-ment was that they would take Thursday and Friday offand work Saturday and Sunday. Doherty said the menare leaving and went over and spoke again to the em-ployees. Doherty then returned and told Gette they wereleaving; whereupon Gette said, "If you men are leaving,pick up your tools, change your clothes and go." Ac-cording to him, he made this statement because no workwas being performed and only after Doherty informedhim that the employees were leaving. He specificallydenies that he told employees to leave the job prior toDoherty's statement that the employees were leaving.Gette also testified that Tacardon said he was notpaying one more nickle's worth of fines, that Respondentwas either union or nonunion and if it was nonunion, itwould abide by the contract and he was leaving. By thistime, Hill had come up on the roof. Doherty asked ifHill was going to continue to work. Gette said that wasbetween Doherty and Hill, that there was work to bedone and, if Hill wanted to stay on the jobsite, it wasfine with him. Doherty asked Hill if he wanted to stay.Hill said he was staying. Doherty said there would prob-ably be repercussions later on down the road once thiswas settled with the other men because Hill was stayingand taking their work. Then Doherty and the three em-ployees left. However, according to Gette, before theemployees left the job he asked Tacardon, "Are youreally, truly going to leave me in this position?" Tacar-don said they were union or nonunion and since theywere union, he was going to abide by the contract, hewas not going to pay a fine.Hill testified that he went up on the roof about 20 to25 minutes after Doherty did. When he arrived on theroof, Doherty was talking to the crew and Gette was offto one side. Hill could not hear the conversation betweenDoherty and the other employees. According to him, theconversation continued for another 15 or 20 minutes,then the other employees left. He also observed Dohertytalking to Gette but the only thing that he distinctlyoverheard was Doherty saying they would get fined ifthey stayed and worked. He also heard some conversa-tion between Gette and the other employees. He heardGette tell the crew that it was up to them whether theystayed or went home, that if they were going to stay,then go to work; and if not, go. The other employeesleft. They said they had to leave because they werethreatened with fines by the Union. At one point, Do-herty asked Hill if he was going to stay or leave. Hillsaid he was going to stay. This was just before Dohertyleft. The other employees had already started leaving theroof. Doherty and the other employees left the roof atthe same time.Campbell testified that when Doherty came up on theroof he never approached Campbell nor did he call the9 According to Gette, at one point, work completely stopped while theemployees stood around listening or talking to Doherty.employees together as a group. He also denies that thethree employees left the roof at the same time. Accord-ing to him, he left the roof first. He further testified thathe does not recall Tacardon saying anything to the effectthat he was not going to be fined another nickel by theUnion nor does he recall Doherty telling Gette that themen were leaving. Tacardon also testified that Dohertydid not tell the employees to leave the jobsite nor did hethreaten to fine them if they stayed at the jobsite. Tacar-don further testified that he does not recall Gette sayingto him as he was leaving, "Are you really going to leaveme like this?" According to him, he did ask Gette beforehe left if he could get the job sealed off.' Gette saidyes, there would be no problem, to go ahead and leave.Doherty had already left. Joe Fogafa and Tacardon laterasked Gette again if he could get the job sealed off.Again Gette replied, "There's no problem, I'm coveringthe roof."Gette admits that the employees did not tell him theywere leaving nor did he hear Doherty tell the employeesto leave. Rather Doherty told Gette they were leaving.Gette also testified that Tacardon returned to the jobsiteabout 1:30 or 2 p.m. and reaffirmed his position that hewas not going to pay any fines, that they had beenthreatened with fines and if they were caught back onthat jobsite when Doherty returned, they would befined. The General Counsel offered no rebuttal testimonyand during the presentation of the General Counsel'scase in chief, Tacardon did not testify as to any after-noon conversation with Gette.Tacardon testified that he reported to work on thenext regularly scheduled workday, Monday, August 2, atthe S.Q.I. shop. Fogafa, Gette, and Kotson were there.According to Tacardon, Kotson said Respondent was nolonger applying hot tar roofing, that the employeescould go to the Union and get their checks and get paidfrom them from then on. He further said that they couldreturn at 10 a.m. for their paychecks. Campbell testifiedthat when he reported for work at the shop on the morn-ing of August 2, Kotson, Gette, and Hill were there. Ac-cording to Campbell, Kotson told him that he was sorrybut he was no longer going to be a roof applicator or inthe roofing business, that he was tired of being harassedby "the union commie son-of-a-bitch, Brian Doherty."Kotson said his trucks were all for sale or lease and thatCampbell's paycheck would be ready around 10 a.m.that morning. Employee Philo Boyd, who had notworked on July 31 and, accordingly, had not left the jobthat Saturday, testified that when he reported to workon August 2, Kotson told him he was through, that themen had walked off the job Saturday, that they hadmade their choice, they had their choice between theUnion or the Company and they chose the Union.Kotson also said that Boyd could pick up his checksdown at the union hall from that time on. He furthertold Boyd to return at 10 a.m. for his paycheck. Gettewas present during this conversation and so was Hill fora portion of the time.to "Sealing off" refers to putting a base sheet down and glazing it, orputting a one-ply covering over it.5 DECISIONS OF NATIONAL LABOR RELATIONS BOARDAt 10 a.m., Boyd, Fogafa, Campbell, and Tacardon re-turned to the S.Q.I. office, as instructed, to get their pay-checks. According to the four employees, Gette, as wellas Kotson, was present. According to Tacardon, Kotsonsaid he was tired of the Union pushing him around,being on him all the time, that he was no longer going todo hot tar roofing and he was going to go into someother business. Kotson further said that the employeeshad left Gette standing on the job by himself to finishup, that they had left the job wide open. Tacardon saidthat Gette was the one who told them to leave. Kotsonsaid, "Well, Herb [Gette] done you guys a favor then bytelling you." Gette said, "Yes, I done you guys a favor."Kotson said he would give Tacardon a recommendationto work some place else. Tacardon said he did not needone.Campbell testified that Kotson gave them their checksand asked if they would like to discuss it. Tacardon said,"Well, I thought we pretty much discussed it this morn-ing." Gette said they had left him there with his pantsdown. Campbell said, "Well, everything was prettymuch up in the air. We didn't know which way to go.We could have stayed and gone against the Unionbylaws and possibly faced a fine or left, which we did."Gette said, "Bill, what would the fine have been? $300or something like that? Look how much you've lost intime and wages already." Tacardon said, "Well, you'rethe one who told us to leave anyway." Gette replied,"Well, I did that to make the decision easier for you."Boyd testified that Kotson asked if anyone had any-thing to say or wanted to discuss anything. Tacardonsaid, there did not seem to be a whole lot to discuss.Kotson said S.Q.I. was no longer a roofing contractor,that his equipment was up for sale or lease, and he ges-tured towards the window where Boyd could see a manremoving the S.Q.I. signs from the truck. Kotson said hecould not put up with the constant harassment from the"communist son-of-a-bitches" in the Union. Tacardonsaid they were told to leave the job by Gette and not byDoherty. Gette said, "I made that decision for you, Clif-ford, so you wouldn't have to make that hard of a deci-sion, you know." Boyd said it could have been handled alittle differently. He told Gette that Gette should havegone along with whatever was said that day, finished thejob, and then taken care of it later. Gette said he wouldnot accept the responsibility with S.Q.I.'s money andpromise to pay the crew double time. Boyd does notrecall exactly what Fogafa said during the meeting.Kotson testified that he first learned of the July 31 in-cident about 6:30 a.m. on Monday, August 2, whenGette came in and informed him of what had hap-pened."1According to Kotson, Gette informed him thatDoherty had shown up on the job, there was a veryheated discussion between Doherty and Gette and awork stoppage and threats of fines for the crew if theyremained on the job. The crew stopped working and juststood around discussing the situation and then they left.Gette reported that at the time the crew left, aproximate-ly 35 squares had been torn off the roof and, in order tosecure the roof, Gette and Hill had to apply a base sheetII Kotson was out of town during the weekend of July 31.and a ply of felt set in hot asphalt to make it watertight.According to Kotson, he discussed this slightly witheach of the employees as they reported to work onMonday morning. The employees were told that theywere being discharged because they walked off the job.No one told him they had been sent home by Gette. Hefurther testified that, with the exception of Boyd, hespoke to each employee before making the decision toterminate them. The decision had been made by the timeBoyd arrived.Kotson made no attempt to relate exactly what wassaid during his August 2 conversation with the dis-charged employees. According to him, basically thenature of the discussion was that he felt that the liabilitywith which the employees had left Respondent was com-pletely unacceptable and inexcusable.'2Kotson furthertestified that during this discussion, Tacardon made thestatement that he was not going to get fined again by theUnion. At the time he made that statement, the basic dis-cussion was as to what had happened Saturday and thethreats of fines at that time. He is not sure whether Ta-cardon made this statement when he first walked in orwhether it was in the 10 a.m. discussion.'3When askedwhy Boyd was terminated, Kotson testified, "Well, basi-cally there were no men left. You can't run a crew with-out foremen, so to speak."14Kotson further testified thatTacardon, Fogafa, and Campbell were terminated forleaving the job.'5When asked why Hill was not dis-charged, Kotson testified, "Well, basically because hecontinued to work and was also not a member of [Local]54 before the 30th or the 31st." On cross-examination, hetestified that he decided to retain Hill because Respond-ent had some work that had to be finished of the typeusually performed by Hill.Gette testified that he explained to Kotson exactlywhat had happened, that Doherty had come on the job-site, there was some discussion as to whether Respondentwas working legally or illegally that weekend, and theemployees left Hill and Gette with 35 squares of roof tobe replaced. Gette further explained that Doherty hadcome on the job stating that the crew was working ille-gally and, if they remained on the jobsite, they would befined and that he would return to ensure that they didnot remain on the job. The employees chose to leave,changed their clothes, and left. He further testified:Q. When you say the men chose to leave, was ittheir decision or your decision?A. Well, there was nothing being done. The menwere standing around. There was a lot of millingaround going on. I told them that since they wereleaving that they should change their clothes and12 By "liability," Kotson testified that had it rained and the roof hadnot been put back, the liability would have been $50,000 to $150,000 fordamage to the interior of the building and furnishing.13 According to Kotson, Tacardon had been fined previously by theunion during his employment with Respondent.14 The foremen at that time were Fogafa and Tacardon.:' Tacardon had worked for Respondent a little over 10 years; Fogafa,7 to 8 years; and Campbell and Boyd for less than a year. Hill, the firstemployee on Respondent's payroll, had about 6 months more senioritythan Tacardon.6 S.Q.I. ROOFINGleave, that we had to get busy and got the roofback on. This was after Doherty told me they wereleaving. I told them since they were leaving tochange their clothes, pick up their tools and leave.Gette denies that he was present on Monday morningwhen Kotson spoke to the employees either initially orwhen they returned at 10 a.m. to get their paychecks.B. ConclusionsI. Respondent's contention that certain allegationsshould be deferred to the grievance-arbitrationprocedureThe complaint alleges that Respondent has violatedSection 8(a)(5) and (1) of the Act in that it refused toabide by the contractual provisions requiring that theunion be notified with regard to the scheduling of workon Saturday and Sunday. The contract provides for aMonday through Friday workweek except where thereis mutual agreement between the Employer and theUnion, and further that the Employer notify the Unionno later than 4 p.m. Friday of any work intended to beperformed on Saturday or Sunday. It is undisputed thatRespondent did not so notify the Union. I do not creditKotson that this omission was inadvertent. Rather, I con-clude that Respondent deliberately failed to notify theUnion because of its intent not to comply with the Satur-day and Sunday penalty pay provisions of the collective-bargaining agreement.Respondent argues that in view of the Union's August12 grievance protesting the failure to notify the Union,this allegation of the complaint should be deferred to thegrievance-arbitration procedure established by the collec-tive-bargaining agreement. The Board's policy is that de-ferral is appropriate only in those situations where thedispute is essentially between the contracting parties andthere is no alleged interference with individual employ-ee's basic rights under Section 7 of the Act. GeneralAmerican Transportation Corp., 228 NLRB 808 (1977);Roy Robinson Chevrolet, 228 NLRB 828 (1977).Here, the failure to notify the Union is inextricablyinterwoven with the allegations of direct dealings withemployees and the refusal to pay the contractual wagerate, which allegations constitute an essential facet of thealleged unlawful motivation for the discharges herein. Insuch circumstances, I find it inappropriate to defer to thegrievance-arbitration procedure the allegation relating toRespondent's failure to notify the Union of its intent towork weekends on the psychiatric clinic job. I furtherfind that such failure was violative of Section 8(a)(5) and(1) of the Act.2. Other refusal-to-bargain allegationsIt is undisputed that Respondent solicited the agree-ment of its employees to work on the psychiatric clinicjob on weekends and that implicit in the solicitation wasan agreement to straight-time compensation for thisweekend work. The contract specifically provides for aworkday between 8 a.m. and 4:30 p.m., Monday throughFriday, except where there is mutual agreement betweenthe employer and the Union to work other hours andthat weekend work be compensated for at the double-time rate of pay. Yet the Union was never notified ofRespondent's plan to work on the weekend and was thusdeprived of any opportunity to bargain with regardthereto as clearly contemplated by the collective-bar-gaining agreement. In these circumstances, I find thatRespondent bypassed the Union and dealt directly withits employees in violation of Section 8(a)(5) and (1) ofthe Act.16 Friederich Truck Service, 259 NLRB 1294(1982).The complaint alleges that Respondent unlawfully re-fused to adhere to the contractual wage rates for week-end work. Respondent argues that this allegation is clear-ly without merit since the employees were in fact paiddouble time for the hours they worked on Saturday, July31. 1 find this argument unconvincing. It is clear fromthe record that Respondent accepted the condition thatwork on the clinic be restricted to weekends only be-cause it intended to pay employees at the straight-timerate of pay rather than the double-time rate of pay re-quired by the collective-bargaining agreement and, asdiscussed above, that this intent was implicit in its solici-tation of employees to work weekends. In this regard, Inote that Gette admits that Doherty told him on July 31that the employees were working for straight-time com-pensation in violation of the contract, an observationwhich Gette did not deny. Instead, Gette explained thatRespondent had an agreement with the employees toswitch off days. Furthermore, as discussed below, Gettetold Doherty and the employees that Respondent wouldnot pay overtime. It was only after the Union challengedRespondent's plans to compensate employees at thestraight-time rate that Respondent in fact paid them atthe double-time rate for the approximately 4 hours theyworked on Saturday, July 31. In the circumstances, Ifind that Respondent violated Section 8(a)(5) and (1) ofthe Act by refusing to adhere to the contractual wagerate for weekend work.3. The 8(a)(l) allegationsThe complaint alleges that Respondent ordered its em-ployees off the jobsite and subsequently terminated themin violation of Section 8(a)(3) and (1) of the Act. Re-spondent argues that this alleged conduct, in fact, neveroccurred. Specifically, Respondent contends that Gettenever ordered the employees off the roof. In this regard,Gette testified that it was only after Doherty had alreadyinformed him the employees were leaving that he toldthe employees "if you men are leaving, pick up yourtools, change your clothes and go."It is undisputed that Tacardon, Campbell, and Fogafadid leave the job and Respondent admits that they weredischarged therefor. However, Respondent contends thattheir leaving could not have been in protest of Respond-ent's alleged conduct of bypassing the Union and refus-ing to pay the contractually required double-time wage16 In reaching this decision, I have thoroughly considered, and reject,Respondent's argument that its conduct was not unlawful inasmuch asRespondent was not "bargaining" with the employees since "this subjecthad already been bargained about with the Union, [and] any bargainingobligation owed to the Union had already been discharged."7 DECISIONS OF NATIONAL LABOR RELATIONS BOARDrate since the employees had agreed to work for thestraight-time rate. I am unpersuaded by this argument. Icredit Doherty, Tacardon, and Campbell that Dohertydid not tell Gette the employees were leaving but thatGette told them to leave. Their testimony is mutuallycorroborative. Gette admitted on that following Mondaythat he had done so. 17Further, the record indicates, and Kotson admits, thatRespondent had entered into a contract to perform thisjob based on paying straight-time wages. The collective-bargaining agreement is quite clear and unambiguous thatemployees are to be paid double time for weekend workand Gette must have realized, upon Doherty's discoveryof the work in progress at the clinic, that Respondentwould be required to pay double-time wages at a consid-erable financial loss to Respondent. The testimony of theGeneral Counsel's witnesses as to Gette's insistence thatRespondent was not going to pay double time and, in es-sence, that if they were insisting on double time theycould leave, is more consistent with the economic reali-ties confronting Gette that morning than is his and Hill'stestimony that Gette indicated that he wanted them toremain.The testimony as to the water damage liability thatcould have occurred in the event of rain does not changethis conclusion. Obviously Gette thought there was agood chance it would not rain or he would not havecommenced the work and Gette and Hill were in factable to secure the roof. Further, I conclude that Getterealized that, if requested, the employees would have re-mained at work to secure the roof and/or to completethe job but that the Union would demand that they bepaid in accordance with the wage provisions of the col-lective-bargaining agreement. In all of the circumstances,I find that the employees did not have the option of re-maining on the job but rather they were ordered off thejob by Gette because he did not want to risk that almostcertain liability of double-time pay if they remained.'8Inthese circumstances, and in view of the fact that Boydwas also discharged even though he did not work thatSaturday and thus did not leave the job, and Kotson'sadmission that Hill was retained in part because he wasnot a member of the Union, I find that the employeeswere discharged because the Union insisted that Re-spondent adhere to the wage rates set forth in the con-" I do not credit Gette's denial that he was present during theMonday conversations nor Kotson's denial that the employees did nottell him Gette had told them to leave. Tacardon, Campbell, and Boyd alltestified that he was present and made certain statements and Kotson didnot deny Gette's presence.la In reaching this conclusion, I have fully considered, and reject, Re-spondent's argument that the employees walked off the job and that suchconduct was not protected because of an implied no-strike provisionbased on the grievance-arbitration provision of the collective-bargainingagreement. Teamsters Local 174 (Lucas Flour Co.), 369 U.S. 95 (1962);Mastro Plastics Corp,, 350 U.S. 270 (1956); Arlan's Department Store, 133NLRB 802 (1961). However, even assuming arguendo that the employeeswalked of the job, it was in protest of Respondent's failure to pay thecontractual wage rate and, therefore, was protected concerted activityunder the Act. Further, assuming the existence of an implied no-strikeprovision, it is well established that, absent express statements to the con-trary, a no-strike provision does not apply to unfair labor practice strikes.Servair, Inc., 236 NLRB 1278 (1978).tract. Accordingly, I find that Respondent thereby vio-lated Section 8(a)(3) and (1) of the Act.CONCLUSIONS OF LAW1. Respondent is an employer engaged in commercewithin the meaning of Section 2(2), (6), and (7) of theAct.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. The following unit is appropriate for the purposesof collective bargaining:All journeymen roofers, apprentices, and pre-ap-prentices employed by Employer-members of theAssociation in the counties of Clallam, Jefferson,King, Kitsap, Mason and Snohomish, Washington,excluding office clerical employees, guards and su-pervisors as defined in the Act.4. At all times material herein, the Union has been, andis now, the exclusive representative of all employees inthe aforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) of theAct.5. It would not effectuate the purposes of the Act todefer to the grievance-arbitration provisions of the col-lective-bargaining agreement for resolution of any issueinvolved herein.6. By bypassing the Union and dealing directly with itsemployees; by refusing to abide by the contractual provi-sions that the Union be notified with regard to the sched-uling of work on Saturday and Sunday; and by refusingto adhere to the contractual wage rate for weekendwork, Respondent has committed unfair labor practicesin violation of Section 8(a)(5) and (1) of the Act.7. By discharging employees Clifford Tacardon, Wil-liam Campbell, Philo Boyd, and Joseph Fogafa becausethey protested Respondent's refusal to pay the weekendwage rates required by the collective-bargaining agree-ment and/or because they are members of the Union,Respondent has committed unfair labor practices in vio-lation of Section 8(a)(3) and (1) of the Act.8. The above-described unfair labor practices areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respond-ent cease and desist therefrom and take certain affirma-tive action in order to effectuate the purposes of the Act.Having found that Respondent unlawfully dischargedClifford Tacardon, William Campbell, Philo Boyd, andJoseph Fogafa in violation of Section 8(a)(3) and (1) ofthe Act, I shall recommend that to the extent it has notalready done so, Respondent be ordered to offer each ofthem immediate and full reinstatement to his former jobor, if that job no longer exists, to a substantially equiva-lent position, without prejudice to his seniority or anyother rights or privileges previously enjoyed, and makeeach of them whole for any loss of earnings he may have8 S.Q.I. ROOFING 9suffered by reason of the discrimination against him, plus Co., 90 NLRB 289 (1950), and Florida Steel Corp., 231interest, in the manner prescribed in F. W. Woolworth NLRB 651 (1977).19[Recommended Order omitted from publication.]I" See generally Isis Plumbing Co., 138 NLRB 716 (1962).